department of the treasury internal_revenue_service washington d c cc intl number release date uilc internal_revenue_service national_office field_service_advice dated date memorandum to from elizabeth g beck senior technical reviewer cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a docket no a opinion a issue a taxable_year taxable_year taxable_year date appellate court a issue s whether the commissioner should join petitioner a in requesting the united_states tax_court to either enter final judgment under federal rule_of civil procedure frcp b on issue a in opinion a or certify opinion a under tax_court rule for interlocutory appeal conclusion no since all issues affecting a single taxable_year as well as the notice_of_deficiency have not been resolved judgment may be not entered on a claim as required by frcp b also certification for interlocutory appeal under tax_court rule is inappropriate because issue a is not unsettled but even if it were is not serious and an immediate appeal of opinion a would not materially advance the ultimate termination of the litigation facts a a u s_corporation filed a petition in docket no a with the united_states tax_court contesting income_tax liabilities relating to its taxable_year sec_1 through on date the tax_court issued opinion a upholding the commissioner’s position on issue a because there are other unresolved unrelated issues before the tax_court in docket no a a year or more may pass before the tax_court is in a position to file its decision meanwhile a wants to expedite the appeal of opinion a a proposes that the commissioner file a joint motion requesting the tax_court to either enter final judgment under frcp b on issue a in opinion a or certify issue a for interlocutory appeal under tax_court rule law and analysis final judgment under frcp rule b in relevant part rule b of the federal rules of civil procedure states that when more than one claim for relief is presented in an action the court may direct the entry of a final judgment as to one or more but fewer than all of the claims only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment there is no similar rule in the tax_court for entering a final judgment for fewer than all of the claims in an action rule a of the tax_court rules however states in relevant part that where in any instance there is no applicable rule_of procedure the court of the judge before whom the matter is pending may prescribe the procedure giving particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand in a tax case a cause of action can be defined as the group of claims relating to an entire taxable_year see 333_us_591 147_f3d_633 7th cir although the term claim is often used synonymously with issue these two concepts are somewhat different when applied to tax cases this difference can be illustrated by the application of estoppel to tax cases like rule b estoppel’s ultimate focus is finality of judgments there are two similar but distinctive doctrines involving estoppel -- res_judicata and collateral_estoppel the doctrine_of res_judicata is alternatively referred to as claim preclusion the doctrine_of collateral_estoppel is alternatively referred to as issue preclusion for the doctrine_of res_judicata ie claim preclusion to apply both the issues and the tax years involved in the earlier and later proceedings must be identical in contrast for collateral_estoppel ie issue preclusion different tax years may be involved but the issue to be resolved in the later proceeding must be identical to that in the earlier proceeding see 110_tc_35 citing 104_tc_221 in this case a would like to treat issue a as a claim under the estoppel compari- son however the question involving issue a is merely one issue in a larger claim issue a is not treated as a claim for purposes of applying the doctrine_of res_judicata instead the concept of claim is broadly read ie to encompass the entire taxable_year this reading is consistent with the cases that have discussed using tax_court rule a in order to incorporate rule b for example in shepherd v commissioner supra taxpayer filed an action in tax_court relating to through taxpayer however had received a notice_of_deficiency only with respect to the year the tax_court dismissed the action as it related to the other years while the year was pending in tax_court taxpayer appealed the dismissal of the remaining years the seventh circuit_court of appeals dismissed the appeal because the tax_court had not entered a rule b -type order the seventh circuit reasoned that rule b should apply to tax_court decisions pursuant to tax_court rule a even in shepherd however the rule b order would have applied to the dismissed years and not to issues within one year the question of issues and claims for purposes of a tax case was also addressed in 78_f3d_564 fed cir houston industries was a refund_suit involving several issues two relating to taxpayer’s tax_year and four relating to taxpayer’s tax_year in granting a partial summary_judgment the court of federal claims decided one issue relating to both tax years leaving the remaining issues undecided the court of federal claims certified the appeal of this issue under rule b the government challenged the rule b certification on the basis that the granting of a motion for partial summary_judgment was not a final disposition of one or more claims the government argued that the taxpayer’s tax_liability for a particular tax_year constituted a single claim and argued that frcp b did not authorize the court to enter a final judgment when all issues concerning the amount of the tax_refund for a single year had not been decided houston industries f 3d pincite thus the federal_circuit was presented with the issue of whether all issues affecting a tax_refund for a single tax_year must be litigated before judgment may be entered on a ‘claim’ pursuant to frcp b id the court relied in part on an estoppel analysis noting the supreme court’s statement in commissioner v sunnen u s pincite that income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non-liability relating to a particular tax_year is litigated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year houston industries f 3d pincite the federal_circuit in houston industries also looked to the reasoning in favell v united_states cl_ct for guidance in favell the claims_court treated the claim in a refund action as whether or not a given plaintiff is entitled to a tax_refund for a particular tax_year or tax years favell cl_ct pincite similarly the claim in any_tax court action can be stated as the redetermination of a deficiency_notice of which has been properly given to the petitioner for these reasons a rule b order for opinion a should be opposed by the commissioner interlocutory appeal under tax_court rule tax_court rule in relevant part states for purposes of seeking the review of any order of the tax_court which is not otherwise immediately appealable a party may request the court to include or the court on its own motion may include a statement in such order that a controlling question of law is involved with respect to which there is a substantial ground for difference of opinion and that an immediate appeal from that order may materially advance the ultimate termination of the litigation thus under t c rule a party may file a motion seeking review of any_tax court order which is not immediately appealable ie interlocutory for an interlocutory appeal the tax_court must first certify the appeal and the appellate court after timely application must accept the appeal sec_7482 certification by the tax_court does not guarantee that the appellate court will hear the appeal the appellate court or in this case appellate court a may deny the appeal for any reason including docket congestion see 437_us_463 496_f2d_747 3rd cir cert_denied 419_us_885 construing u s c b which sec_7482 paraphrases accordingly the granting of an interlocutory appeal is discretionary with each court and not a matter of right once leave to appeal is granted the appellate court is not restricted to deciding the legal question which the trial judge viewed was controlling katz f 2d pincite see also 483_us_669 construing section b for an interlocutory appeal the tax_court must certify that a controlling question of law is present substantial grounds for difference of opinion are present and the appeal may materially advance the ultimate termination of the litigation sec_7482 failure to meet any one of the three requirements is grounds for denial of certification 91_tc_74 aff’d without published opinion 933_f2d_1021 11th cir sub sec_7482 provides an exception to the final judgment rule which would limit tax_court appeals to those from final tax_court decisions both the final judgment rule and sec_7482 reflect the strong policy in favor of avoiding piecemeal review and its attendant delay and waste of time kovens t c pincite as explained by the tax_court in kovens the primary goals sought t be achieved through these exceptions are to alleviate hardship by providing an opportunity to review orders of the trial_court before they irreparably modify the rights of litigants to provide supervision of the development of the law by providing a mechanism for resolving conflicts among trial courts on issues not normally open on final appeal and to avoid waste of trial time at the trial_court level through an opportunity to review orders before fruitless litigation and wasted expense id t c pincite see also 104_tc_248 appeal to second circuit katz v carte blanche corp f 2d pincite only exceptional circumstances will justify a departure from the basic policy of postponing appellate review until after the entry of a final judgment see 437_us_463 and 921_f2d_21 2d cir generally the trial_court judge certifies the appeal as he or she is most familiar with the litigation and should not be inclined to countenance dilatory actions in reaching its determination to certify the court must not only weigh the policies favoring the final judgment rule but also consider the primary goals of sub sec_7482 with these general guidelines in mind an analysis of each requirement as applied to opinion a is in order in interpreting the requirements of sub sec_7482 requirements one looks not only to those cases dealing with this section but also to those dealing with u s c b because sub sec_7482 paraphrases almost verbatim section b 's operative provisions kovens t c pincite controlling question of law the first sub sec_7482 criteria is that a controlling question of law be present generally speaking it is the easiest criteria to meet in determining the presence of a controlling question of law one must distinguish between a clear legal issue and an issue that requires the application of findings of facts to existing law kovens t c pincite interlocutory appeals are not to be used as devices to second guess the application of facts as found by the trial_court to the appropriate law id a controlling question of law has been interpreted to mean more than a question which if decided erroneously would lead to a reversal on appeal but entails a question of law which is serious to the conduct of the litigation id citing to katz v carte blanche corp f 2d pincite in the instant case we believe that issue a is a controlling question of law substantial grounds for difference of opinion the second criteria is that substantial grounds for difference of opinion must be present in order to satisfy the second requirement the question involved must present a serious and unsettled legal issue kovens t c pincite see 337_us_541 tax_court opinions which discuss this requirement have primarily focused upon whether the issue was unsettled these opinions can be divided into two situations ie those where there is existing case law and those where there is not where there is existing case law the tax_court has generally refused certification where the appellate case law supported its ruling was distinguishable or was not controlling kovens supra issue settled by u s supreme court and other courts - no unsettled issue allbright v commissioner tcmemo_1990_154 appellate court’s present view consistent with tax_court - no unsettled issue fleischer v commissioner tcmemo_1992_470 appellant’s case did not apply and another circuit_court supported tax_court position - no unsettled issue eastern states cas co v commissioner tcmemo_1991_559 appellant’s case not from controlling appellate court and no other appellate court opinions on legal issue - no unsettled issue even where there is no existing case law the tax_court has also denied a motion for interlocutory appeal in gibbons international inc v commissioner tcmemo_1988_466 the tax_court determined there was no showing of a substantial ground for difference of opinion observing that no legal authority supporting taxpayer’s position was found and the court had carefully and fully considered tax- payer’s legal and factual arguments in a previous opinion the gibbons situation may be equated with the instant case issue a is an issue of first impression and opinion a thoroughly discussed the parties’ legal and factual arguments even if the issue were considered unsettled the legal question must also be serious the serious part of this requirement seems to address the importance of the issue to the instant litigation or litigation in general ie whether the question is of a magnitude to justify an exception to the traditional finality rule see 10_f3d_746 10th cir in boughton appellant asserted that a legal issue concerning a discovery order was important because it had asserted the same question in other litigation the tenth circuit_court of appeals rejected this argument particularly because the dispute could be adequately reviewed on direct appeal from a final judgment id but see 343_f2d_38 2d cir certification granted where importance to administration of revenue laws on which district courts differed and failure to allow appeal may moot the issue 294_f2d_415 2d cir certifi- cation granted where issue of first impression in circuit avoidance of lengthy trial and precedential value for large number of other suits the importance of an issue to a large number of other suits is not however relevant general signal supra citing to klinghoffer v s n c achille lauro 921_f2d_2124 2d cir under this criteria we do not believe issue a should be considered serious materially advance the ultimate termination of litigation the third criteria is that an appeal must materially advance the ultimate termination of the litigation kovens t c pincite this criteria goes to the intended purpose of interlocutory appeals to achieve an equitable balance between the harm to litigants and the efficiencies of trial sub sec_7482 has been viewed by the tax_court to be primarily a means of expediting litigation by permitting appellate consideration during the early stages of litigation of legal questions which if decided in favor of the appellant would end the lawsuit 104_tc_248 citing to 263_f2d_784 9th cir hence the tax_court as well as other courts analyze the nature and timing of the underlying order to be appealed in light of this intended purpose in the instant case the third criteria cannot be met because the facts are somewhat comparable to those in general signal supra in general signal the taxpayer moved for certification for interlocutory appeal of an issue tried and decided before the tax_court the case was not ripe for final appeal because a net_operating_loss_carryback nol from a subsequent year was at issue and unresolved and no final_decision could be entered by the court the parties believed the nol issue would not be resolved for at least another year in the meantime taxpayer maintained that not only its case but also three other cases before the tax_court would benefit from the appeal in this case issue a has been tried and decided and the status of the remaining issues prevent a final_decision for a year or more there is no showing that other cases will be impacted the tax_court in general signal rejected all of these arguments finding that the appeal did not have the potential to materially advance the ultimate termination of the litigation before the court the court's determination was based upon the fact that the appeal issue had been tried and decided the remaining nol issue may be tried and the appeal issue was factually distinct and separable from nol issue it concluded that an interlocutory appeal at this stage would have no effect on the disposition of the nol issue and would merely result in piecemeal appeals of the same case in short the court viewed the appeal as merely an attempt to seek early review of adverse_ruling in a difficult situation which it held was not the purpose of sec_7482 moreover the tax_court held that the impact of the legal question on other litigation before the tax_court was not a consideration under this criteria id citing to klinghoffer v s n c achille lauro 921_f2d_2124 2d cir in the present case even this factor is missing in this case the immediate appeal of issue a would not affect the remaining unrelated issues thus such appeal would not materially advance the ultimate termination of the litigation moreover we believe that opinion a correctly resolves issue a accordingly we recommend that any motion filed by a pursuant to rule should be opposed if you have any further questions please call branch at elizabeth g beck senior technical reviewer br
